Name: Council Decision (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community
 Type: Decision
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  land transport;  international affairs;  European construction;  economic geography;  transport policy
 Date Published: 2017-10-27

 27.10.2017 EN Official Journal of the European Union L 278/1 COUNCIL DECISION (EU) 2017/1937 of 11 July 2017 on the signing, on behalf of the European Union, and provisional application of the Treaty establishing the Transport Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 and Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 12 June 2008 and 9 October 2009, the Council authorised the Commission to open negotiations on behalf of the Union with the Republic of Albania, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, Kosovo (*1), Montenegro and the Republic of Serbia (the South East European Parties) for a Treaty establishing a Transport Community. (2) Those negotiations were successfully concluded by the initialling of the Treaty establishing the Transport Community (the Transport Community Treaty) by all Parties thereto. (3) The Transport Community Treaty furthers the development of transport between the Union and the South East European Parties on the basis of the provisions of the Union acquis. (4) The signing of the Transport Community Treaty does not prejudge the position of Member States on the status of Kosovo, which will be decided in accordance with their national practice and international law. None of the terms, wording or definitions used in this Decision or the Transport Community Treaty, including the annexes and protocols thereto, constitute recognition of Kosovo by the Union as an independent State, nor does it constitute recognition by individual Member States of Kosovo in that capacity where they have not taken such a step. (5) Internal procedures of the Member States may apply when receiving documents issued by the authorities of Kosovo pursuant to the Transport Community Treaty. (6) The Transport Community Treaty should be signed. (7) In order for the benefits of the Transport Community Treaty to accrue as early as possible, it should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the European Union of the Treaty establishing the Transport Community is hereby authorised, subject to its conclusion. The text of the Transport Community Treaty is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Transport Community Treaty on behalf of the Union. Article 3 The Transport Community Treaty shall be applied on a provisional basis, in accordance with Article 41(3) thereof, as from the date of its signature, pending its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 July 2017. For the Council The President T. TÃ NISTE (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence.